Citation Nr: 1234052	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-43 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing in September 2010.

In February 2011, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.

In a February 2011 rating decision, the RO denied service connection for erectile dysfunction and sleep apnea.  The Veteran submitted a statement dated in March 2011 that was apparently interpreted by the RO as a notice of disagreement with these denials, as a hearing before a Decision Review Officer at the RO noted these issues were being appealed.  However, it does not appear that a Statement of the Case has been issued in these matters.  

The February 2011 rating decision also established service connection for coronary artery disease.  The Veteran's March 2011 statement clearly disagreed with the evaluation assigned.  While it appears from computer controls (VACOLS) that appropriate action has been started with respect to this appeal, such matter has not yet been certified to the Board.  Accordingly, this issue is will be the subject of a later decision by the Board, if necessary.  

For the reasons explained below, the appeal as to the issues of entitlement to service connection for erectile dysfunction and for sleep apnea is REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have peripheral vascular disease of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for establishing service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in March 2008 pre-adjudication letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports, and hearing testimony.  

With respect to the prior remand directives, the Board notes that a VA examination was conducted as requested and additional VA and private treatment reports were obtained.  Accordingly, the remand instructions were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for peripheral vascular disease of the lower extremities, including as secondary to his service-connected type II diabetes mellitus.

The service treatment records contain no complaint, finding, history, notation, treatment, or diagnosis of peripheral vascular disease of the lower extremities.

An April 2000 decision by the Social Security Administration (SSA) found the Veteran disabled since January 1997 due to chronic ischemic heart disease and rheumatoid arthritis.

Treatment reports were received from the Veteran's private podiatrist.  In a January 2007 treatment report, it was noted that the Veteran complained of painful feet which he indicated began 10 years ago.  He indicated that the pain was located on the balls of both feet with numbness and tingling.  Palpation upon vascular examination revealed dorsalis pedis pulse to be 1/4 but edema made the palpation difficult.  The posterior tibial pulse was also 1/4 but edema made the palpation difficult.  The diagnoses included peripheral vascular disease.  A non-invasive Doppler study conducted in February 2007 revealed findings of high grade stenosis to the level of the popliteal artery trifurcation of the left lower extremity.  In an April 2007 treatment report, the Veteran reported ongoing numbness without improvement.  Once again, palpation revealed the dorsalis pedis pulse and posterior tibial pulse to be 1/4, respectively, but edema made the palpation difficult.  The Veteran continued to be diagnosed with peripheral vascular disease.

In an August 2007 VA surgery consultation report it was noted that the Veteran was referred to the VA clinic by his private medical doctor in Florida for findings of high-grade stenosis of left popliteal vessels.  It was also noted that the Veteran had his ankle/brachial index (ABI) done which showed an ABI of 0.71 in the left posterior tibial (PT) artery.  At the examination, the Veteran complained of constant numbness and occasional cramping in the balls of his feet and toes with no radiation and no current treatment with medication.  He denied symptoms of claudication.  It was reported that the pain in the knees was due to arthritis.  Physical examination revealed 2+ carotid and femoral pulses and 1+ PT/DP pulses.  The assessment was a 60 year old gentleman with a long history of coronary artery disease and low ejection fraction, with numbness and crampy pain confined to both feet and no involvement of the calves or shins.  It was noted that testing of the peripheral nerves done that day showed low ABI's of 0.92 and 0.90 on the left and right ankles.  The examiner concluded that despite somewhat low ABI on the left identified by his private medical records in Florida, the Veteran's symptoms were not consistent with claudication/peripheral vascular disease, especially in the setting of palpable DP/DT pulses.  The Veteran was advised to follow-up with his private medical doctor to assess whether his lower extremity symptoms may be due to another disease process, such as edema from congestive heart failure.  The consultation report was cosigned by a vascular surgeon.

The Veteran underwent a VA examination in October 2007.  Physical examination revealed 2+ carotid and femoral pulses and 1+ PT/DP pulses.  A diagnosis with regard to peripheral vascular disease was not provided.  In a November 2007 addendum, the VA physician assistant who performed the October 2007 examination reviewed additional medical evidence provided by the Veteran and determined that it was more likely that the Veteran developed glucose intolerance and type II diabetes mellitus as early as 1997 and not April 2007.  The physician assistant then concluded that, given that time span, it was more likely that the Veteran's peripheral vascular disease was due to the complications of type II diabetes mellitus.

At a November 2009 VA examination, the examiner noted that peripheral vascular disease is as likely as not with abnormal February 2007 non-invasive studies performed in Florida, and improved VA testing.  The examiner (another physician assistant) noted that the Veteran's type II diabetes mellitus was diagnosed after his peripheral vascular disease, and as such, the peripheral vascular disease was not a complication of his type II diabetes mellitus.

At a May 2011 VA examination, the examiner noted a review of the Veteran's pertinent medical history.  The Veteran did not report symptoms of claudication or rest pain.  He reported difficulties due to numbness in his feet and occasional cramps in his feet.  There was no past or current treatment for peripheral vascular disease.  He did not have any current symptoms.  He did not report a history of ulcers, aching, fatigue or abnormal sensations in the leg at rest or after prolonged standing or walking.  He did have a history of bilateral lower extremity edema related to coronary artery disease which was improved with leg elevation.  Physical examination revealed DP pulse to be 2+ bilaterally, and PT pulse to be 1+ bilaterally.  The Veteran's feet were warm but had diminished sensation to light touch.  Lower extremity arterial studies were completed in June 2011.  ABI's on the right were 1.20 and on the left were 1.14.  Toe/brachial indices on the right were 0.81 and on the left were 0.79.  There was positive medial calcinosis.  The impression was history of coronary artery disease from 1997 and history of diabetes mellitus diagnosed in 2007.  The examiner stated that while the Veteran has a risk factor for peripheral artery disease, his clinical symptoms and physical examination are more consistent with neuropathy due to his diabetes mellitus and edema due to his longstanding coronary artery disease.  Thus, the examiner concluded that it is less likely that peripheral vascular disease is caused by or aggravated by his service-connected type II diabetes.   

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that 2007 private treatment records as well as VA examination reports of November 2007 and November 2009 showed diagnoses of peripheral vascular disease.  On the other hand, an August 2007 VA treatment report and a May 2011 VA examination report indicate that the Veteran does not have peripheral vascular disease.  

The Board finds the August 2007 VA treatment report and the May 2011 VA examination report to be highly probative on the point of whether the Veteran actually suffers from peripheral vascular disease.  Significantly, the August 2007 VA physician specifically provided a discussion of prior private medical finding indicating that the Veteran has peripheral vascular disease but ultimately discounted such a finding based on current physical examination and diagnostic testing.  The August 2007 VA physician ultimately concluded that the Veteran's symptoms were not consistent with claudication/peripheral vascular disease.  This conclusion was confirmed by the May 2011 VA examiner.  Both examiners fully explained the reasoning behind the conclusions, including relevant facts from the Veteran's medical history, and pertinent findings on examination.  On the other hand, the opinions provided by the November 2007 and November 2009 VA examiners were conclusory and not based on objective testing.  The Board concludes that the most probative evidence reflects that the Veteran does not have peripheral vascular disease. 

The Board notes that the May 2011 VA examiner related the Veteran's lower extremity symptoms, in part, to neuropathy due to his service-connected diabetes mellitus.  However, in a September 2011 rating decision, the RO granted separate ratings for peripheral neuropathy of the left and right lower extremities, as secondary to diabetes mellitus.  Thus, no further action regarding the actual diagnosis of his lower extremity symptoms is required.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In addition to the medical evidence the Board has considered the assertions of the Veteran; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals.  In this regard, the presence of peripheral vascular disease requires medical testing and expertise to determine.  As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, the lay assertions in this regard are not probative medical opinions.  In any event, the Board finds the opinions rendered on the August 2007 VA treatment report and the May 2011 VA examination are of greater probative value than the Veteran's lay assertions. 

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral vascular disease, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for peripheral vascular disease is denied.


REMAND

In a February 2011 rating decision, the RO denied service connection for erectile dysfunction and sleep apnea.  The Veteran submitted a statement dated in March 2011 that was apparently interpreted by the RO as a notice of disagreement with these denials, as a hearing before a Decision Review Officer at the RO noted these issues were being appealed.  However, there is no indication in the record, including Virtual VA, that a Statement of the Case (SOC) has been issued in these matters, nor does computer tracking (VACOLS) indicate that one has been issued or that the appeals have otherwise been resolved. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that when an appellant files a timely notice of disagreement and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.  After the RO/AMC has issued the Statement of the Case, the issues should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue to the Veteran an SOC addressing the claims regarding entitlement to service connection for erectile dysfunction and for sleep apnea so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


